PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/663,312
Filing Date: 28 Jul 2017
Appellant(s): RHODIA OPERATIONS



__________________
       Carlyn Anne Burton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/24/2022..


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  

WITHDRAWN REJECTIONS
The double patenting rejection in the office action dated 12/24/2021 has been withdrawn because of the Approved Terminal Disclaimer.  
Upon further consideration of the Application and the record as a whole, previously presented rejection under rejection under 35 USC § 101 and rejection under 35 USC § 103 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 12, 13, 15-22, 25, 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Applicant’s Argument:
Relevant pages are Appeal Brief at pages 35-39.  The components of the composition are associated with product-by- process limitations.   Vanillin with isotopic deviation number 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    26
    167
    media_image3.png
    Greyscale
 in the claimed composition is formed by condensation reaction of guaiacol and glyoxylic acid.   In a single molecule of vanillin there are 8 total carbons. Guaiacol would contribute 7 of the 8 total carbons, and glyoxylic acid would contribute 1 of the total 8 carbons, the 1 carbon being the vanillin aldehyde (formyl group) carbon.   These starting materials guaiacol and glyoxylic acid, respectively, are derived from C3 and C4 photosynthetic plants, and make specific contributions towards the isotopic deviation number 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 range 
    PNG
    media_image4.png
    26
    144
    media_image4.png
    Greyscale
 of the product vanillin .  Calculations employing well-established isotopic deviation number 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
for C3 and 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 C4 photosynthetic plants show, 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

that the claimed 
    PNG
    media_image4.png
    26
    144
    media_image4.png
    Greyscale
range is satisfied.  The recited limitation range for ethylvanillin is also satisfied by the same method of calculation.  Independent claims invoke the same limitations of vanillin and ethylvanillin.  Therefore the claimed subject matter is supported by the original specification, with adequate written description.  
 
(2) Response to Argument: 
The rejection of claims 1, 4-10, 12, 13, 15-22, 25, 27-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  Appellant’s remarks submitted in the Appeal Brief of 05/24/2022 have been fully considered but are unpersuasive.
Applicants arguments are predicated on calculations employing 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
numbers.  In this regard it is noted that in the prosecution history, the Appeal Brief is the first time such arithmetic calculations are presented.  Further Examiner respectfully notes the following: per-mill (‰) is an expression that means parts per thousand.  
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 is an isotopic signature, a measure of the ratio of stable isotopes 13C : 12C.  C3 and C4 plants have different 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 signatures. C4 plants have 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
−16 to −10‰, and C3 plants have 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
  of −33 to −24‰.  The 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 numbers employed in Appellants arguments are disclosed in the specification at page 3, lines 8-12, accurately and implicitly, for organic compounds derived from C3 pants, C4 plant and petroleum (non-bio-based). Examiner again respectfully notes that the calculations presented in the appeal brief have not been presented previously. In order to further support Examiner's response to the new calculations, Examiner respectfully requests the Board to consider the references which are tied to the 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
numbers crucial to Appellant’s arguments and Examiner’s Response to the arguments. 

Appellant’s arguments are not persuasive because of the use of incorrect 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
numbers in the calculations for the starting material C4 derived glyoxylic acid as discussed below.  Following discussions also include, how other possibilities speculated as sources for the starting material glyoxylic acid are not viable alternatives.  Also presented here is rationale for considering the process limitations for the claimed product-by-process in the context of the dictates of MPEP 2113.    
As shown in the chemistry below, starting material guaiacol contributes 7 of the 8 total carbons and starting material glyoxylic acid contributes aldehyde (formyl group) carbon 8 to the product vanillin.  

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


The consequence of  
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
number contribution that glyoxylic acid makes towards the product 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
of vanillin cannot be overemphasized.  Note that per Appellant’s calculation, the claimed
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 number for vanillin is satisfied just with the 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
contribution 
    PNG
    media_image7.png
    20
    65
    media_image7.png
    Greyscale
 made by guaiacol alone. Appeal Brief at page 38 first full paragraph (emphasis added by the Examiner) states that
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

In the above calculations, while the number 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 
    PNG
    media_image9.png
    22
    59
    media_image9.png
    Greyscale
 as being contributed by the C3 plant derived guaiacol towards the product vanillin 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
number is proper and consistent with the disclosure in the specification,  the number 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale

    PNG
    media_image10.png
    22
    69
    media_image10.png
    Greyscale
 as being contributed by the C4 plant derived glyoxylic acid towards the product vanillin 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
number is incorrect. This is because the number 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale

    PNG
    media_image10.png
    22
    69
    media_image10.png
    Greyscale
 is arrived at in Appellant’s calculation employs 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
numbers for C4 photosynthetic plant that are inconsistent with the disclosure in the specification and well-established in the prior art:
The numbers 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 -28 
    PNG
    media_image11.png
    16
    21
    media_image11.png
    Greyscale
 for C3 photosynthetic plant  and 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 
    PNG
    media_image12.png
    25
    73
    media_image12.png
    Greyscale
for C4 photosynthetic plant, disclosed in specification at page 3 line 29 and page 3 line 31 respectively, are fully consistent with extensive prior art teachings.  For example, see 
Krammer, Fronteirs of Flavour Science, 2000, pages 111—116, page 112, third column: 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

The use of C4 photosynthetic plant 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
number 
    PNG
    media_image14.png
    24
    35
    media_image14.png
    Greyscale
 

    PNG
    media_image15.png
    69
    646
    media_image15.png
    Greyscale
in Appellant’s calculation, is just plain wrong because it is inconsistent with art-recognized 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
number for C4 plants, as seen in the last line in the Table above. 
In support of using 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
number 
    PNG
    media_image14.png
    24
    35
    media_image14.png
    Greyscale
, Appeal Brief at page 37, last three lines, states (emphasis added by the Examiner) 

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

The above statement is factually incorrect because the 
    PNG
    media_image17.png
    24
    209
    media_image17.png
    Greyscale
reads
    PNG
    media_image18.png
    81
    634
    media_image18.png
    Greyscale
Appellants calculations based on the use of the incorrect 
    PNG
    media_image19.png
    25
    129
    media_image19.png
    Greyscale
 are untenable in view of the inconsistency between disclosure in the specification and Appellants arguments/calculation.     
Consequence of using 
    PNG
    media_image20.png
    20
    39
    media_image20.png
    Greyscale
 in the place of 
    PNG
    media_image21.png
    21
    46
    media_image21.png
    Greyscale
 as 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
numbers for C4 photosynthetic plant in Appellant’s calculation is shown below: 
Again, to be factually correct, as per 
    PNG
    media_image22.png
    17
    194
    media_image22.png
    Greyscale
 and prior art, the calculation needs to use 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 in the place of 
    PNG
    media_image24.png
    23
    37
    media_image24.png
    Greyscale
.  
With 
    PNG
    media_image25.png
    26
    50
    media_image25.png
    Greyscale
contribution coming from glyoxylic acid 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 for the aldehyde carbon and 
    PNG
    media_image25.png
    26
    50
    media_image25.png
    Greyscale
contribution coming from  guaiacol 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
for the 7 of 8 carbons the product by process for vanillin 
    PNG
    media_image25.png
    26
    50
    media_image25.png
    Greyscale
number is 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
.
The 
    PNG
    media_image29.png
    19
    181
    media_image29.png
    Greyscale
 
    PNG
    media_image30.png
    24
    80
    media_image30.png
    Greyscale
number is clearly out of range of base claim 1, limitation 
    PNG
    media_image31.png
    20
    414
    media_image31.png
    Greyscale
. 


Also noted here is that  Appellants incorrect calculations, Appeal Brief at middle of page 38 full paragraph 
		
    PNG
    media_image32.png
    16
    309
    media_image32.png
    Greyscale

more fully summarized below 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

does not satisfy claim limitation for the recited product vanillin, because 
    PNG
    media_image33.png
    18
    71
    media_image33.png
    Greyscale
 is not 
    PNG
    media_image34.png
    24
    40
    media_image34.png
    Greyscale
.   
Further the calculation points to the need for any source of glyoxylic acid to have 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 number more positive than 
    PNG
    media_image14.png
    24
    35
    media_image14.png
    Greyscale
, to arrive at 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
numbers in the claimed range and thus support Appellants arithmetic.  More on this later in this Response.  

The fallacy in appellants arguments is at once eminently evidenced in the context of calculations of limitation for ethylvanillin discussed below.    
Appeal Brief at page 38, last full paragraph: 

    PNG
    media_image35.png
    133
    655
    media_image35.png
    Greyscale

Unlike guaiacol, the starting material guetol is not a natural product.  So as to satisfy the claim limitation of guetol as coming from C3 photosynthetic plant, the description at page 8, lines 29-32 teaches that 
    PNG
    media_image36.png
    107
    651
    media_image36.png
    Greyscale

The above prescribed chemistry to make bio-based starting material guetol is shown below:

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
	 
This means, 6 of the 9 carbons for ethylvanillin, not 8 out of 9 carbons as in appellants arguments & calculation, come from C3 photosynthetic plant for guetol.  Appeal Brief at page 38 last paragraph on to page 39 (emphasis added by the Examiner) states that 

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale

Given that only 6 out of 9 carbons come from C3 photosynthetic plant derived guetol, the assertion as to 
    PNG
    media_image39.png
    55
    619
    media_image39.png
    Greyscale
 in Appellant’s arguments and calculation is just plain wrong.  On top of this, Appellant, again, incorrectly uses the number 
    PNG
    media_image40.png
    22
    42
    media_image40.png
    Greyscale
 instead of the correct 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 number to calculate the contribution coming from C4 photosynthetic plant derived glyoxylic acid.  See discussion with respect to calculations for vanillin.  
Therefore in Appellant’s calculations 
    PNG
    media_image41.png
    23
    86
    media_image41.png
    Greyscale
 should be replaced with 
    PNG
    media_image42.png
    22
    85
    media_image42.png
    Greyscale
 
and
    PNG
    media_image43.png
    21
    83
    media_image43.png
    Greyscale
 should be replaced with
    PNG
    media_image44.png
    25
    83
    media_image44.png
    Greyscale
 , such that C3 plant guetol 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
contributes
    PNG
    media_image45.png
    22
    73
    media_image45.png
    Greyscale
  (
    PNG
    media_image46.png
    22
    177
    media_image46.png
    Greyscale
) and C4 plant glyoxylic acid 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 contributes
    PNG
    media_image47.png
    24
    66
    media_image47.png
    Greyscale
 (
    PNG
    media_image44.png
    25
    83
    media_image44.png
    Greyscale
 = 
    PNG
    media_image48.png
    19
    63
    media_image48.png
    Greyscale
), resulting in prepared ethylvanillin to have 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
 This 
    PNG
    media_image29.png
    19
    181
    media_image29.png
    Greyscale
 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
 for ethylvanillin is clearly out of range of base claim 1 limitation 
    PNG
    media_image51.png
    46
    555
    media_image51.png
    Greyscale
.
Properly calculated 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
 thus does not satisfy the recited range 
    PNG
    media_image53.png
    20
    96
    media_image53.png
    Greyscale
. 

As if anticipating the need for (discussed earlier) alternate source of glyoxylic acid to have 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 number more positive than 
    PNG
    media_image14.png
    24
    35
    media_image14.png
    Greyscale
, Appeal Brief at page 38, first full paragraph last two sentences 

    PNG
    media_image54.png
    131
    659
    media_image54.png
    Greyscale

implying that alternate sources could provide for 
    PNG
    media_image25.png
    26
    50
    media_image25.png
    Greyscale
numbers for glyoxylic acid for making vanillin with 
    PNG
    media_image25.png
    26
    50
    media_image25.png
    Greyscale

    PNG
    media_image55.png
    22
    100
    media_image55.png
    Greyscale
. This speculation is seriously problematic for the following reasons: 
For any source of glyoxylic acid (for the 8th aldehyde carbon), to be supportive of Appellant’s calculations, the 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 number for the source cannot be more negative than  -
    PNG
    media_image56.png
    27
    32
    media_image56.png
    Greyscale
.  As per claim limitation, limitation for vanillin highest negative number is 
    PNG
    media_image57.png
    21
    48
    media_image57.png
    Greyscale

 This 
    PNG
    media_image57.png
    21
    48
    media_image57.png
    Greyscale
 will be reached with the 
    PNG
    media_image56.png
    27
    32
    media_image56.png
    Greyscale
 for glyoxylic acid as explained below: 
 
    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
 from glyoxylic acid and 
    PNG
    media_image59.png
    26
    64
    media_image59.png
    Greyscale
  from  guaiacol, the prepared vanillin would have
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale

    PNG
    media_image60.png
    23
    50
    media_image60.png
    Greyscale
(
    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
).
Thus any number more negative than 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale

    PNG
    media_image62.png
    29
    48
    media_image62.png
    Greyscale
 for glyoxylic acid from any source would result in vanillin outside the claimed range.  This can be illustrated with a hypothetical source with 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 number of 
    PNG
    media_image63.png
    23
    51
    media_image63.png
    Greyscale
.  Calculating along the lines of the Appellants arithmetic
    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
 from glyoxylic acid and 
    PNG
    media_image65.png
    23
    64
    media_image65.png
    Greyscale
 from C3 guaiacol, the prepared vanillin would have 
    PNG
    media_image66.png
    36
    286
    media_image66.png
    Greyscale
, 
    PNG
    media_image67.png
    29
    92
    media_image67.png
    Greyscale
is outside the claimed 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 range for vanillin.  Another example is Appellants calculation which uses 
    PNG
    media_image68.png
    21
    43
    media_image68.png
    Greyscale
 which results in vanillin number outside the recited range.  
 It is revealing that written description is lacking as to where to procure such synthetic, non-bio-based glyoxylic acid source with 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
  -
    PNG
    media_image56.png
    27
    32
    media_image56.png
    Greyscale
.  Myriad of evidence indicates that, in general, non-bio-based, petroleum based compounds have higher negative 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 numbers compared to corresponding natural bio-based compounds. See, Sun, Organic Geochemistry 36 (2005) 225–238, page 230-231,Tables 2-3.  This phenomenon is consistent with 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
numbers of‘ non-bio-based glyoxylic acid reported in vanillin literature itself:  Bensaid, J. Agric. Food Chem. 2002, 50, 6271-6275 teaches that
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
numbers for the formyl group, the aldehyde carbon, necessarily coming from glyoxylic acid, in synthetic vanillin samples 3a, 3b and 3c, at page 6274, Table 3. 

    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale

The numbers -18.6, -21.6 and -18.3 at once, inform that petroleum based, that is non-bio-based, glyoxylic acid have much higher negative number than 
    PNG
    media_image70.png
    20
    47
    media_image70.png
    Greyscale
.  Employing these numbers -18.6, -21.6 and -18.3 for glyoxylic acid in Appellants arithmetic would make vanillin outside the range recited in the claims.  Since C3 plant or C4 plant or non-bio-based source for glyoxylic acid all have 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 numbers way higher than the 
    PNG
    media_image70.png
    20
    47
    media_image70.png
    Greyscale
,  Appeal Brief at page 38, last two statements of the first full paragraph cannot be sustained.   

Appellants arguments with respect to independent claims 28 and 29, page 53-55 and page 61-62 respectively, invokes the same 
    PNG
    media_image25.png
    26
    50
    media_image25.png
    Greyscale
number calculations exactly as argued for independent claim 1.  Examiner’s Answer is same: there is no support for possession in the application as filed. 
To summarize, Appellants arguments are predicated on the use arithmetic calculations employing numbers that are inconsistent with numbers in the disclosure pointed out by the Appellant.  

The above portion of Examiner’s Answer is limited to focusing on addressing what  Applicants presented as arguments Appeal Brief at pages 35-39.  
Applicants do not address written description issues for C3 plant source of guaiacol, specifically for the claim limitation: 

    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale

Whatever present in the specification relating to this limitation is misleading at best, because the closest disclosure the above emphasized phrase, found at page 8, lines 21-22, and page 8, lines 37-38:

    PNG
    media_image72.png
    44
    593
    media_image72.png
    Greyscale

ends without the phrase 
    PNG
    media_image73.png
    35
    201
    media_image73.png
    Greyscale
 . Also note that Appellant’s calculation employs 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
number for 100% contribution from guaiacol, not for
    PNG
    media_image74.png
    21
    136
    media_image74.png
    Greyscale
 as claim limitation requires.    Representative C3 photosynthetic plant species source of the starting material guaiacol is not found in the specification.  Of about 300,000 plants known on earth, ∼90% are C3 plants, while the CAM and C4-species constitute about 10% and 1%, respectively.  No mention of what the recited C3 photosynthetic plant limited to is found in specification.  As per MPEP 2163, if a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description. See office action filed 08/10/2021 pages 18-27.  

Rationale for considering the process limitations for the claimed product-by-process
Appellant reiterates that the instant claim also includes product-by-process limitations.

The three claim limitations with regards to the product alone are shown below:
1. isotopic 13C deviation number 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
, that is the !3C signature of vanillin and/or ethylvanillin
2. 1-5000 ppm level compound(s)
3. > 80% bio-based carbon content in vanillin and/or ethylvanillin. 

In this regard, it is noted that Krammer (cited above) teaches on page 115, Figure 4, X-axis the isotopic deviation numbers 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 for all known vanillins, shown below with additional information on the right hand side of the Figure. 

    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale

As seen above, claimed range for vanillin 
    PNG
    media_image76.png
    28
    46
    media_image76.png
    Greyscale

    PNG
    media_image77.png
    21
    106
    media_image77.png
    Greyscale
 is the only range not taught in the prior art.  The additional information suggests that mixing different selected prior art vanillins with isotopic deviation signatures 
    PNG
    media_image76.png
    28
    46
    media_image76.png
    Greyscale
 
    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale
 and 
    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale
 in various amounts to arrive at samples of vanillin with any 
    PNG
    media_image76.png
    28
    46
    media_image76.png
    Greyscale
narrow range between 
    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale
.  Thus prepared vanillin when spiked with small amount of commercial synthetic vanillin to provide ppm level impurities (formed invariably during synthesis)  would make claimed product vanillin with all the recited three limitations. The criticality of the second limitation, relating to these impurities is disclosed in the specification at page 6, lines 4-9. 
    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale

For this reason, the process limitations of  ‘prepared from‘ (by condensation reaction of guaiacol and glyoxylic acid, as opposed to the art suggested ‘mixing’) as pointed out by Appeal Brief at page 36, last paragraph, line 1:

    PNG
    media_image82.png
    56
    651
    media_image82.png
    Greyscale

are not overlooked.   But what cannot be overlooked is lack of written description for how contaminant as low as 1 ppm, that is one molecule of impurity per one million molecules of vanillin, or any amount of the impurity,  provide for satisfactory organoleptic properties.  

In plain language, Appellants arguments and calculations attempt to use fundamental concepts and established numbers in organic chemistry & plant biology,  in optional manner,  to fit the narrow 
    PNG
    media_image2.png
    24
    48
    media_image2.png
    Greyscale
 limitation.

While the above Examiner’s Answer is specific and limited to the arguments pressed by Appellants in Appeal Brief at pages 35-39, it is noted that the original claims nor the original specification provide the support for the claims. For example, the vary narrow range is recited in the present claims. In fact lines 13-16 of p. 3 of the specification as originally filed describe the vanillin as having a value of “-33 to -23%, more preferably from -31 to -25%, more preferably from -30% to -26%. The specific example given is -28%+-2%.  While in some cases broad ranges in a disclosure can provide written description for narrower ranges, in the present case, the narrow range is a very narrow range outside of the specifically preferred ranges and points disclosed in the specification.  The fact that -23-25 falls within -31 to -25 does not mean that the broader range subsumes the narrow range if the narrow range is specifically outside of what the originally filed description suggests.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623   

/BENNETT CELSA/
Primary Examiner, TC 1600
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.